Exhibit 10.15

 



March 30, 2012

 

Eric Mersch



 

Dear Eric,

 

On behalf of ZipRealty, Inc. (the "Company"), I am pleased to invite you to join
the Company as Chief Financial Officer. In this position, you will report
directly to me and you will be expected to devote your full business time,
attention and energies to the performance of your duties with the Company. This
offer is contingent on you being able to satisfactorily clear our background
check. The effective date of your employment is on or around April 9, 2012.

 

The terms of this offer of employment are as follows:

 

1.     Compensation. The Company will pay you an annual salary of $ 275,000,
payable on a semi-monthly basis, in accordance with the Company's standard
payroll policies. Furthermore, you will be eligible to participate in all
employee benefit programs currently adopted by the Company.

 

2.    Management Incentive Plan. You will be eligible for the Corporate
Management Incentive Plan. This incentive is based on company performance
against critical measures that drive the success of the business.

 

3.     At-Will Employment. You should be aware that your employment with the
Company is for no specified period and constitutes "at-will" employment. As a
result, you are free to terminate your employment at any time, for any reason or
for no reason. Similarly, the Company is free to terminate your employment at
any time, for any reason or for no reason. In the event of termination of your
employment, you will not be entitled to any payments, benefits, damages, awards
or compensation other than as may otherwise be available in accordance with
applicable law.

 

4.     Proprietary Information Agreement. As a condition of accepting this offer
of employment, you will be required to complete, sign and return the Company's
standard form of Employee Proprietary Information Agreement.

 

5.     Health and Welfare. You will be eligible to participate in our medical,
dental, life insurance/AD&D and long-term disability insurance plan. Eligible
employees may enroll on the first of the month following their first day of
employment.

 

6.     401 (k) Qualified Retirement Plan. The Company provides eligible
employees a 401 (k) Qualified Retirement plan. Eligible employees may enroll on
the first day of the month following the date of employment.

 

 

 

 

7.     Paid Time Off (PTO). As an Officer of the Company, you will earn 16 hours
of PTO for each month worked. PTO may be carried over to the following year, up
to a maximum of one and one-half of your monthly accrual rate times twelve. PTO
can be used as vacation time, sick time, or to take care of personal matters.

 

8.     Change of Control and Indemnification Agreement. As a condition of
accepting this offer of employment, you will be required to complete, sign and
return the Company's standard form of Change of Control and Indemnification
Agreement.

 

9.     Option Grant. We will recommend to the Board of Directors of the Company
that you be granted a stock option entitling you to purchase up to 250,000
shares of Common Stock of the Company at the then current fair market value and
as approved by the Board at that meeting. Such options shall be subject to the
terms and conditions of the Company's Stock Option Plan and Stock Option
Agreement, including vesting requirements. The current vesting schedule provides
for 25% vesting after one year, with the remaining 75% vesting monthly over the
subsequent three-year period.

 

10. Employee Classification. Your position is classified as exempt pursuant to
the Fair Labor Standards Act (FLSA) and current applicable state laws.

 

11. General. This offer letter, when signed by you, sets forth the terms of your
employment with the Company and supercedes any and all prior representations and
agreements, whether written or oral. This agreement can only be amended in a
writing signed by you and an officer of the company. Any waiver of a right under
this agreement must be in writing. This agreement will be governed by California
law.

 

Eric, I believe ZipRealty has a promising future, which requires talented,
dedicated and motivated people like you to make it successful. We are delighted
that you are interested in becoming a part of the Zip Team. If the foregoing
terms are agreeable, please indicate your acceptance by signing this letter in
the space provided below and returning it to the Human Resources Department.
This offer will terminate if not accepted on or before April 4, 2012.

 

We look forward to you joining our team!

 

  Sincerely,       ZipRealty, Inc.           /s/ Lanny Baker       Lanny Baker  
President & Chief Executive Officer

 

AGREED AND ACCEPTED: /s/ Eric Mersch Eric Mersch 3/31/11

 



 

 

